COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Six Brothers Concrete Pumping, LLC and Joseph Lowry v. Martin
                         Tomczak

Appellate case number:   01-21-00161-CV

Trial court case number: 2021-07817

Trial court:             333rd District Court of Harris County

       Appellants Six Brothers Concrete Pumping, LLC and Joseph Lowry filed a motion for
rehearing from our August 2, 2022 opinion. The Court requests a response to the motion.
Appellee, Martin Tomczak, is ordered to file a response to the motion for rehearing, which is
due on November 1, 2022.


       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: __October 18, 2022____